Case 1:21-cv-00052 Document 1-3 Filed on 04/15/21 in TXSD Page 1 of 13




           Exhibit B
Case 1:21-cv-00052 Document 1-3 Filed on 04/15/21 in TXSD Page 2 of 13
Case 1:21-cv-00052 Document 1-3 Filed on 04/15/21 in TXSD Page 3 of 13
         Case 1:21-cv-00052 Document 1-3 Filed on 04/15/21 in TXSDFILED
                                                                     Page   4 of 133:45 PM
                                                                        - 3/24/2021
                                                                                          2021-DCL-01373 / 51796273
                                                                                          LAURA PEREZ-REYES
                                                                                          Cameron County District Clerk
                                                                                          By Adriana Munoz Deputy Clerk
                              CITATION - PERSONAL SERVICE - TRCP 99

                                    THE STATE OF TEXAS

                                       2021 -DCL-01373-B

 Juan Barrientes, Jr.                                §     IN THE 138TH DISTRICT COURT
 VS                                                  §     OF
 Home Depot U.S.A. Inc.                              §     CAMERON COUNTY, TEXAS

TO      Home Depot U.S.A. Inc.
        Registered Agent: Corporation Service Company
        d/b/a a CSC-Lawyers Incorporating Service Company
        211 East 7th Street Suite 620
        Austin TX 78701-3218

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your
attorney do not file a written answ er with the clerk who issued this citation by 10:00 a.m. on the
Monday next following the expiration of twenty days after you were served this citation and
petition, a default judgment may be taken against you. In addition to filing a written answ er with
the clerk, you may be required to make initial disclosures to the other parties of this suit. These
disclosures generally m ust be made no later than 30 days after you file your answ er with the clerk.
Find out more at TexasLawHelp.org." TRCP. 99

You are hereby commanded to appear by filing a written answer to Plaintiffs Original Petition at or
before 10:00 o'clock A.M. on the Monday next after the expiration of 20 days after the date of service of
this citation before the Honorable 138th District Court of Cameron County, at the Courthouse in said
County in Brownsville, Texas. Said Plaintiffs Original Petition was filed in said court on March 08,
2021, in the above entitled cause.

2021-DCL-01373-B                                       Juan Barrientes, Jr. vs. Home Depot U.S.A. Inc.

The nature of Petitioner’s demand is fully shown by a true and correct copy of Plaintiffs Original Petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Brownsville, Texas, on this the 9th day of
March, 2021.

ATTORNEY:                                            Laura Perez-Reyes
MICHAEL J. CISNEROS                                 District Clerk of Cameron County
00793509                                            974 E Harrison St.
956-682-1883         :                              Brownsville, Texas 78520
                                                            Signed: 3/9/202111.07:34 AM
Lindberg Center     =
312 Lindberg Ave     1
McAllen TX 78501-2943                                B yrCKroViPQ £ . C h . _ _ _ _ _ _ _
                                                    Christina Chavez, Deputy Clerk
                 Case 1:21-cv-00052 Document 1-3 Filed on 04/15/21 in TXSD Page 5 of 13




                          2021-DCL-01373-B                                Juan B arnentes, Jr. v s . Hom e D epot U.S.A. Inc.
                          138th District Court

                                                     RETURN OF SERVICE
Executed when copy is delivered:
This is a true copy of the original citation, was delivered to defendant______________________, on th e _____ day of
________________ , 20________ .
           NAME/ADDRESS FOR SERVICE                                                                              Officer
___________________________________________________                                                          County, TX


                                                                By:                                               Deputy



                                                        OFFICERS RETURN

Came to hand on the J ___ day of      pA (yd-______ 3 Q> } . a t^ 30 o’clock *lf> m and J                          County, Texas,
by delivering to each of the within named defendants in person, a true copy of th is__________                       _      . with
the date of delivery endorsed thereon, together with the accompanying copy of the P « , /.                 -f •J& iLxs^         at

NAME                             tl.S            DATE/TIME                          PLACE/COURSE/DISTANCE FROM COURTHOUSE
                                                                                ^.116. 7 ^    0/ ■   C*ZX^    ,   >_________
And not executed as to the defendant(s),.
The diligence used in finding said defendant(s) being:

and the cause or failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:


FEES:                                                                                                        ____ Officer
SERVING PETITION/COPY $                                                                                      County, TX
TOTAL:                $
                                                                By:__________________________________ Deputy


                                                                                                AFFIANT


     COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or
the clerk of the court, the return shall be signed under penalty or perjury and contain the following statement:
“Mv name is       ,.I 0      f f o &C            „    . mv date of birth is    ~ --------      . mv address is
 £   j   s   i    i/£ "                                          ~7   U     .   t   t


I DECLARE UNDER PENALTY OF PERJURY THAT THEFpREGOING IS TRUE AND CORRECT.
EXECUTED in   > £ fo V v S County, State of 7 x on the / / day of / H (h ft. .                                        .20
                                        r / s i k ) .                                    ft - f v w ^
ID Number/Expiration of Certification                          Declarant/Authorized Process Server
Case 1:21-cv-00052 Document 1-3 Filed on 04/15/21 in TXSD Page 6 of 13
      S E N D E R : C O M P L E T E T H IS S E C T IO N                   C O M P L E T E THIS S E C T I O N O N D E L IV E R Y


                                                                        | K Signature
      ■ Complete M m 1 ,2 , and a.
                                                                        I „                                                           □ Agent
      ■ Print ytxirlSm B and address on th e reveres
        so that w e can return th e card to you.                        1*                                                            □ Addressee
                                                                          B. R t c & r i b y   p r in te d N a m e )            C. Dots or Delivery
      ■ Attach this card to the back of th a maBpleoe,
        or on th e front If space permits.                               __ —   M . _______M M ______ „___ 1 .

      1. Article Addgessed tax                                            r   ■ / i W l f l i l i i i M m T f f i M - 1' * 3* " "
                                                                              H YES, steer dsSvsry address twkwr:           □ No
     HOME DEPOT U . S . . A . , INC.
     c / o C o rp . S e r v i c e Co.                                                       MAP 1 -              w     n


     211 E . 7 t h S t . / S t e . 620
     A u s t i n , TX 78701

                                                                        3. S erv ica^fp e                                  q w e r t y m e O ip iw a
                                                                        □ M tft& G irem                                    a n tg M n d lM »
                                                                                                                           n n jl* w d tW B re W o » B d
                9590 9402 6195 0220 7946 63                             u t e M s d Mai RMrioted Delwiy □ S ipA m tM InndtonW
                                                                        □ C dect on D eim y             D S a n stm CorAmafen
      p. Arfirjw Mi tm k v w /Tmnwfar G r a n   fe m n A r*   ImheaJl   OCceootaoDriMiyRwSrictaiDolvwy    nwWotKl OsKwy

                 7D5D Ig^D DDD1 g55S Hb55                                                                         ~
    ; PS Form 3 8 1 1 , July 2020 PSN7630-02-000-S053                                                                  Domestic Return Receipt ;
         Case 1:21-cv-00052 Document 1-3 Filed on 04/15/21 in TXSDFILED
                                                                     Page   7 of 13
                                                                        - 3/8/2021 3:29 PM
                                                                         2021-DCL-01373 / 51258938
                                                                         LAURA PEREZ-REYES
                                                                         Cameron County District Clerk
                                               2021-DCL-01373            By Christina Chavez Deputy Clerk
                                  CAUSE NO.:


 JUAN BARRIENTES JR.                             §     IN THE____ JUDICIAL DISTRICT
                                                  § Cameron County - 138th District Court
                                                  §
 VS.                                              §    COURT OF
                                                  §
                                                  §
 HOME DEPOT U.S.A. INC.                           §    CAMERON COUNTY, TEXAS


                              PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES JUAN BARRIENTES JR., hereinafter referred to as Plaintiff, and files this,

his Original Petition against HOME DEPOT U.S.A. INC., hereinafter referred to as Defendant,

and for cause of action will show the Court the following:

                     DISCOVERY CONTROL PLAN - BY RULE (LEVEL 3)

       1. Plaintiff intends to conduct discovery under Level 3 as provided by Rule 190 of the

Texas Rules of Civil Procedure.

                                      CLAIM FOR RELIEF

       2. Plaintiff is seeking monetary relief from Defendant in an amount that is more than

$250,000.00, but less than $1,000,000.00, as compensation for his damages.

                                            PARTIES

       3. Plaintiff JUAN BARRIENTES JR. is an individual who resides in Brownsville,

Cameron County, Texas.

       4. Defendant HOME DEPOT U.S.A. INC. is a duly licensed corporation in Texas.

Defendant HOME DEPOT U.S.A. INC. may be served with process by serving its registered

agent. Corporation Service Company d / b / a CSC-Lawyers Incorporating Service Company, at

211 East 7th Street, Suite 620, Austin Texas 78701-3218.
         Case 1:21-cv-00052 Document 1-3 Filed on 04/15/21 in TXSD Page 8 of 13



                                  VENUE AND JURISDICTION

        5. The incident described hereinbelow or events giving rise to Plaintiffs claim against

 Defendant arose in Brownsville, Cameron County, Texas. Venue for this cause of action

 therefore lies in Cameron County, Texas.

        6. The damages that Plaintiff is seeking from Defendant are within the jurisdictional

limits of the Court. This Court therefore has jurisdiction of this cause of action.

                                              FACTS

       7. On October 15, 2020, at approximately 5:00 p.m.. Plaintiff was at Defendant's Home

Depot store located on South Padre Island Highway in Brownsville, Cameron County, Texas

for busines purposes. Plaintiff was 67 years of age, a veteran of the United States military, and

disabled. He parked his SUV in a handicap parking space in the store parking lot. A pickup

was parked in the parking space to the left of the space he was parked in. Plaintiff exited his

SUV, attempted to walk, tripped, fell, and suffered injuries and damages. A platform shopping

cart was positioned in between Plaintiffs SUV and the pickup. The platform or deck of the

shopping cart was positioned low, near the surface of the parking lot, making it difficult for

Plaintiff to see the shopping cart as he exited his SUV and began walking. Further, the walking

space in Plaintiff's parking space was limited due to the shopping cart being positioned in the

parking space. The platform shopping cart and limited walking space in Plaintiff's parking

space caused Plaintiff to trip, fall, and suffer injuries and damages. Before Plaintiff tripped and

fell. Defendant failed to control, manage, secure, and retrieve the shopping cart and allowed

the shopping cart to remain in the parking lot and Plaintiff's parking space unattended. In this

regard. Defendant created the dangerous condition on its parking lot premises that caused

Plaintiff to trip, fall, and suffer injuries and damages. Knowledge of the dangerous condition

is therefore imputed on Defendant under Texas Premises Liability Law.



                                                2
        Case 1:21-cv-00052 Document 1-3 Filed on 04/15/21 in TXSD Page 9 of 13



                             CAUSE OF ACTION BASED ON
                  PREMISES LIABILITY LAW AND PROXIMATE CAUSE

        8.        At all time that is material to the incident described hereinabove and this case.

 Defendant was negligent under premises liability law in that: A. Plaintiff was a business

 invitee, B. Defendant owned, possessed, and / or controlled the premises where the incident

 described hereinabove occurred, C. A condition on the premises, the unattended platform

 shopping cart in Plaintiff's handicap parking space and the limited walking space the parking

 space, as described in the preceding paragraph, posed an unreasonable risk of harm, D.

Defendant knew or reasonably should have known of the danger posed by the condition, and

E. Defendant breached its duty of ordinary care by failing to adequately warn Plaintiff of the

condition and failing to make the condition reasonably safe. This negligence by Defendant was

the sole proximate cause or a proximate cause of the incident described hereinabove and of the

injuries and damages suffered by Plaintiff, as set out hereinbelow.

                                          DAMAGES

       9. As a proximate cause of the negligence of Defendant in causing the incident described

hereinabove. Plaintiff suffered injuries, suffered physical pain and mental anguish in the past,

will suffer physical pain and mental anguish in the future, suffered physical impairment in the

past, will suffer physical impairment in the future, suffered physical disfigurement in the past,

will suffer physical disfigurement in the future, incurred medical expenses in the past, will

incur medical expenses, lost wages in the past, and will incur a loss of earning capacity in the

future. Plaintiff is seeking monetary relief from Defendant an amount that is more than

$250,000.00, but less than $1,000,000.00, as compensation for his damages.

                                   VICARIOUS LIABILITY

      10. At all time that is material to the incident described hereinabove and this case.

Defendant's employees acted within the course, scope, and authority of their employment



                                               3
         Case 1:21-cv-00052 Document 1-3 Filed on 04/15/21 in TXSD Page 10 of 13



and/or agency relationship with Defendant. Defendant should therefore be held vicariously

liable to Plaintiff for all of Plaintiffs damages alleged herein.
                      PRETUPGMENT AND POSTTUDGMENT INTEREST

       11. Plaintiff further sues Defendant herein for prejudgment interest at the maximum

rate allowed by law on those damages where such interest may be assessed and for

postjudgment interest at the maximum rate allowed by law on all of Plaintiffs damages from

the date of judgment until the judgment is paid in full.
                              REQUEST FOR TURY AND JURY FEE

       12. Plaintiff requests that the above-styled and numbered cause be tried to a jury and

represents to the Court that the proper jury fee has been paid to the Clerk of this Court with

the filing of Plaintiffs Original Petition.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon final hearing, he

have judgment against Defendant for all of his damages hereinabove alleged, for prejudgment

and postjudgment interest, and for any and all other relief, both general and special, in law

and in equity, and for all costs of Court in his behalf expended.



                                                     Respectfully Submitted,

                                                     THE CISNEROS LAW FIRM, L.L.P.
                                                     312 Lindberg
                                                     McAllen, Texas 78501
                                                     Telephone No. (956) 682-1883
                                                     Fax No. (956) 682-0132
                                                     Email: email@cisneroslawfirm.com




                                                     State Bar No. 00793509
                                                     ARTURO CISNEROS
                                                     State Bar No. 00789224
                                                     Attorneys for Plaintiff


                                                 4
      Case 1:21-cv-00052 Document 1-3 Filed on 04/15/21 in TXSD FILED
                                                                  Page   11 of 13
                                                                      - 4/12/2021 3:57 PM
                                                                            2021-DCL-01373 / 52374462
                                                                            LAURA PEREZ-REYES
                                                                            Cameron County District Clerk
                                                                            By Adriana Munoz Deputy Clerk
                                     CAUSE NO. 2021-DCL-01373

JUAN BARRIENTES JR.,                                       § IN THE 138TH JUDICIAL DISTRICT
                                                           §
         Plaintiff                                         §
                                                           §
vs.                                                        § COURT OF
                                                           §
HOME DEPOT U.S.A., INC.                                    §
                                                           §
         Defendant.                                        § CAMERON COUNTY, TEXAS


                   DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO
                          PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Home Depot U.S.A., Inc., (“Home Depot”) Defendant in the above-

styled and numbered cause of action and files its Answer to Plaintiff’s Original Petition and

would respectfully show the Court the following:

                                               I.      General Denial

         Pursuant to Texas Rule of Civil Procedure 92, Defendant generally denies each and every

material allegation contained in Plaintiff’s Original Petition and all amendments and/or

supplements thereto and demands strict proof thereof by a preponderance of the evidence, and if

necessary, also the standard of clear and convincing evidence on those legal theories where clear

and convincing evidence is the correct standard of proof.

                                         II.        Affirmative Defenses

         Defendant further avers that the injuries and damages complained of by Plaintiff were

proximately caused by the failure of Plaintiff to do that which an ordinarily prudent person

would have done under the same or similar circumstances or to do that which such a person

would not have done under the same or similar circumstances.



4815-9421-8725.1
Home Depot’s Answer to Plaintiff’s Original Petition                                       Page 1
     Case 1:21-cv-00052 Document 1-3 Filed on 04/15/21 in TXSD Page 12 of 13




         Defendant further pleads that Plaintiff failed to mitigate his damages.

         Defendant would show that it is not responsible for medical conditions and damages

which existed before this incident and/or medical conditions and damages, if any, which were

not proximately caused by this accident.

         Defendant further pleads that Plaintiff’s claims for medical expenses are subject to

limitations, reductions and offsets including the recovery of medical or healthcare expenses

which are limited to the amount actually paid or incurred. Tex. Civ. Prac. & Rem. Code. §

41.0105.

                                           III.        Jury Demand

         Defendant hereby makes a demand for a jury trial in accordance with the Texas Rules of

Civil Procedure.


                                                  IV.       Prayer

         WHEREFORE, PREMISES CONSIDERED, Defendant Home Depot USA, Inc. prays

that Plaintiff take nothing by reason of his suit and that the Defendant be dismissed with their

costs, and for such other relief, both general and specific, at law or in equity, to which Defendant

may be justly entitled.
                                                       Respectfully submitted,

                                                       LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                       /s/ Robert A. Ewert
                                                       Robert A. Ewert
                                                       Texas Bar No.: 24036540
                                                       2100 Ross Ave., Suite 2000
                                                       Dallas, Texas 75201
                                                       Phone: (214) 722-7100
                                                       Fax: (214) 722-7111
                                                       Robert.Ewert@lewisbrisbois.com
                                                       ATTORNEYS FOR DEFENDANT,
                                                       HOME DEPOT U.S.A., INC.

4815-9421-8725.1
Home Depot’s Answer to Plaintiff’s Original Petition                                         Page 2
     Case 1:21-cv-00052 Document 1-3 Filed on 04/15/21 in TXSD Page 13 of 13




                                     CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been served
on all counsel of record pursuant to the Texas Rules of Civil Procedure on this the 12th day of
April, 2021:

Counsel for Plaintiff

Michael J. Cisneros
THE CISNEROS LAW FIRM, L.L.P.
312 Lindberg
McAllen, TX 78501

                                                         /s/ Robert A. Ewert
                                                       Robert A. Ewert




4815-9421-8725.1
Home Depot’s Answer to Plaintiff’s Original Petition                                     Page 3
